MEMORANDUM**
Kevin Lee Lewis, a California state prisoner, appeals pro se the district court’s judgment pursuant to 28 U.S.C. § 1915A dismissing without prejudice his 42 U.S.C. § 1983 action alleging denial of access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
Dismissal was proper because Lewis’ complaint and the attachments to his complaint do not state a claim that the prison official’s responses to Lewis’ grievances improperly interfered with his access to the courts. See Lewis v. Casey, 518 U.S. 343, 356, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.